DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Pless (US 6,805,128) in view of Paul (US 2010/0191142).
Regarding claim 1, Pless discloses a method of treating the heart (fig. 10) that uses cryoablation (col. 3 line 6) and involves the steps of establishing the properties of tissue and based on those properties selecting an ablation technique intended to form a transmural lesion (col. 26 line 9 to col. 27 line 7). More specifically, the previously cited portion of Pless teaches that the “ablation technique” is intended to produce a specific ablation temperature at the far surface (“FS”) of the cardiac wall (thereby creating a transmural conduction block), and the ability of the system to perform that step 
Regarding claims 2-3, Pless teaches that the information relevant to the formation of a transmural lesion, which when modified by Paul includes the TTE, is then used to calculate the duration of time necessary to actually produce the transmural lesion (col. 26 lines 62-64). This duration is understood to be a time to isolation (TTI) since isolation is the express goal of Pless (col. 2 lines 36-39). While Pless does not specifically disclose the units of the treatment duration, “seconds” as a measure of time is well understood and Applicant has not disclosed that expressing a time in seconds produces an unexpected result. Therefore, at the time the application was filed, it would have been obvious to use any commonly known units for time in the method of Pless-Paul, including seconds, which would produce the predictable result of a useable and understandable length of treatment time.
Regarding claims 4 and 5, the method of Pless-Paul does not explicitly disclose what constitutes “isolation” as it relates to temperature or cell death. However, it is well-established in the art that cryosurgical temperatures include -20 degrees Celsius, and that isolation in the heart requires sufficient cell death to prevent electrical propagation, which could include 100% cell death (see Conclusion for examples). Applicant has not disclosed that the specific temperature or degree of cell death procedures an unexpected result. Therefore, before the application was filed, it would have been obvious to modify the method of Pless-Paul to include any commonly known cryosurgical temperature, including -20 degrees C, and to include any effective amount of cell death, including at least 75%, that would produce the predictable result of indicating isolation and thus treating cardiac tissue in a desired manner.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pless and Paul, further in view of Bliweis (US 2006/0122590).
Regarding claim 6, the method of Pless-Paul does not include the step of delivering a second dose after a warming period. Bliweis discloses a cryosurgical device and teaches that freeze/thaw cycles are more efficient at destroying cells than a freeze cycle alone ([0011]). Therefore, before the application was filed, it would have been obvious to provide the method of Pless-Paul with any number of freezing doses followed by any number of thawing cycles, as taught by Bliweis, to more efficiently destroy the amount of tissue desired.

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pless and Paul, further in view of Goble (US 5,891,134). 
Regarding claims 7-12, the method of Pless-Paul does not disclose that the TTE is determined on the basis of electrical mapping signals (although cryosurgical systems that employ electrical mapping, which is all claim 7 requires, are ubiquitous). Instead, Pless and Paul use temperature to determine TTE. However, it is well-established in the art that temperature can be measured directly or acquired via an impedance measurement, where impedance measurement can be considered an “electrical mapping signal” since it is an electrical signal that describes (“maps”) a tissue region (see Conclusion for supporting example). Goble, for example, discloses an electrosurgical system and teaches that not only are temperature sensors and impedance-based temperature sensors functionally equivalent (col. 7 lines 38-58, see MPEP 2144.06), there are some advantages of using impedance based temperature measurements when dealing with larger regions of tissue (col. 7 lines 26-37) which could apply to a method of . 

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10/251,692. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims recite substantially the same invention (the patented processor necessarily performing the pending method steps), only omitting inessential features like a “mapping electrode” and a “treatment device,” elements which are common in the .

Note about 35 USC § 101
Claims 9-12 come very close to being directed to patent ineligible subject matter, due to reciting substantial limitations that could be purely mental processes (MPEP 2106.04(III)). Claim 12, for example, recites that the calculating a TTE is merely “based on” cardiac electrical mapping. However, the preamble of these claims recites a method of thermal treatment. The examiner understands this preamble to give “life and meaning” to the claims (see MPEP 2111.02) such that the methods require the actual step of applying a therapeutic temperature to tissue. That step is not a mental process (“significantly more” as part of the analysis described in MPEP 2106, see in particular step 2B in flowchart in section (III)) and so the claims are understood to be directed to patent eligible subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding the use of 0 to -120 degrees C for cryosurgery, see paragraph [0086] of US 2013/0261368. Regarding a cell death between 50-99% in an ablation procedure, see paragraph [0023] of US 2013/0304050. Regarding the description of impedance, current, voltage, temperature and nervous signals as electrical mapping signals, see paragraph [0137] of US 2003/0153905.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL W FOWLER/Primary Examiner, Art Unit 3794